Citation Nr: 1326099	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether J.E.L.M., the Veteran's adult son, has permanent incapacity for 
self-support.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to June 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because of an outstanding hearing request, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The November 2010 RO decision at issue, in relevant part, proposed to reduce the rating for the Veteran's headaches from 50 to 30 percent and determined that permanent incapacity for J.E.L.M., his adult son, had not been established.  In response the Veteran filed a notice of disagreement (NOD) in December 2010 on VA Form 21-4138 initiating an appeal to the Board concerning these two claims.  In the NOD he requested a hearing at the RO, but only apparently concerning the proposed reduction in the rating for his headaches.  He also indicated he wanted a Decision Review Officer (DRO) to review evidence, including especially adoption papers he was resubmitting, concerning his additional claim that his adult son was permanently incapable of self support.

When submitting that December 2010 NOD, the Veteran also submitted another VA Form 21-4138 (Statement in Support of Claim) indicating a change of address.  He listed his new address as "[redacted]".


In October 2011, in response to his timely NOD, the RO sent the Veteran a statement of the case (SOC) concerning his claim that his adult son was permanently incapable of self support.  He then in response, in November 2011, filed a substantive appeal (on VA Form 9) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. § 20.200.  He indicated on that VA Form 9 that he did not want a hearing before the Board concerning this claim.

But also in November 2011, the RO attempted to send him a letter concerning his prior hearing request pertaining to the proposed reduction in the rating for his headaches (the one he had requested when earlier filing his NOD).  The letter indicated the hearing had been scheduled at the RO for December 7, 2011.  But the letter was sent to the wrong address (to "[redacted]..." instead of to "[redacted]...").

Nevertheless, later in December 2011, after considering other evidence that had been submitted, the RO issued another rating decision determining the existing 50 percent rating for the headaches should be continued rather than reduced to the lesser 30-percent level.  So that claim is no longer at issue.  The RO also determined the Veteran was entitled to a total disability rating based on individual unemployability (TDIU), a claim that he had inquired about during his appeal of his other claims since the RO initially had deferred consideration of this other claim.  So his TDIU claim also has been resolved apparently to his satisfaction.  As well, the RO determined he was eligible for Dependents' Educational Assistance (DEA).  So only his claim that his adult son is permanently incapable of self support remains in dispute.

Apparently after learning its prior hearing notification letter was sent to an incorrect address, the RO sent the Veteran another hearing notification letter in October 2012, this time to his correct address ("[redacted] [redacted]"), indicating his hearing was scheduled for November 7, 2012.  He failed to report for that RO hearing, however, so was marked a "no show."  He did not provide any reason or good-cause explanation for his absence.

But he more recently submitted another VA Form 9 in December 2012 and instead requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  See 38 C.F.R. § 20.700(e) (2012).  He therefore has requested a different type of hearing (one before the Board rather than the RO).  So this additional hearing must be scheduled before deciding his appeal of this remaining claim.  38 C.F.R. § 20.700(a).

Accordingly, this claim is REMANDED for the following action:

Schedule a videoconference hearing before the Board concerning this sole remaining claim at issue of whether the Veteran's adult son is permanently incapable of self support.  Notify the Veteran of the date, time, and location of this hearing at the address he most recently has provided - "[redacted]".  Put a copy of this notification letter in the claims file.  If he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in the claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


